AQ 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1


                                     UNITED STATES DISTRICT COURT
                                                         Middle District of Tennessee

           UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                V.                                       (For Revocation of Probation or Supervised Release)

                 TIMOTHY JAMES NEILL
                                                                         Case No. 2:11-cr-00001-5
                                                                         USM No. 20700-075
                                                                     )    Dwight Scott
                                                                                                 Defendant's Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)          1 and 2                         of the term of supervision.
❑   was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                               Violation Ended
1                              Unlawful use of a controlled substance                                           09/27/2020

2                               Failure to particiate in a drug treatment program                               10/04/2020




       The defendant is sentenced as provided in pages 2 through             4      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc, Sec. No.: 0048                                                  07/06/2021
                                                                                             Date of Imposition of Judgment
Defendant's Year of Birth:           1985

City and State of Defendant's Residence:                                                           Signature of Judge

                                                                                  Eli Richardson, United States District Judge
                                                                                                 Name and Title of Judge



                                                                                                             Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                  Judgment—Page   2      of   4
DEFENDANT: TIMOTHY JAMES NEILL
CASE NUMBER: 2:11-cr-00001-5


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
7 months (to terminate on July 11, 2021)




     ❑   The court makes the following recommendations to the Bureau of Prisons:




     9   The defendant is remanded to the custody of the United States Marshal.

     ❑   The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                 ❑ a.m.         ❑ p.m.     on
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.




I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                         By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                    Judgment—Page    3    of    4
DEFENDANT: TIMOTHY JAMES NEILL
CASE NUMBER: 2:11-cr-00001-5
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 2 years, under the same conditions of supervised release previously imposed, plus the two additional special
 conditions of supervised release listed on the following page.
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet 3D — Supervised Release
                                                                                          Judgment—Page    4    of       4
 DEFENDANT: TIMOTHY JAMES NEILL
 CASE NUMBER: 2:11-cr-00001-5

                                      SPECIAL CONDITIONS OF SUPERVISION
1.You shall participate in a program of drug testing and substance abuse treatment which may include a 30-day inpatient
treatment program followed by up to 90 days in a community correction center at the direction of the United States
Probation Office. You shall pay all or part of the cost for substance abuse treatment if the United States Probation Office
determines you have the financial ability to do so or have appropriate insurance coverage to pay for such treatment.


2. You shall participate in a mental health program as directed by the United States Probation Office. You shall pay all or
part of the cost of mental health treatment if the United States Probation Office determines you have the financial ability to
do so or have appropriate insurance coverage to pay for such treatment.
